[Cite as State ex rel. Brown v. Henson, 2014-Ohio-1043.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                             JUDGES:
STATE OF OHIO EX REL.                                :       Hon. W. Scott Gwin, P.J.
JUHAN BROWN                                          :       Hon. William B. Hoffman, J.
                                                     :       Hon. Sheila G. Farmer, J.
                                     Relator         :
                                                     :
-vs-                                                 :       Case No. 13CA108
                                                     :
JUDGE JAMES D. HENSON                                :
                                                     :       OPINION
                               Respondent




CHARACTER OF PROCEEDING:                                 Writ of Mandamus

JUDGMENT:                                                Dismissed

DATE OF JUDGMENT ENTRY:                                  March 13, 2014

APPEARANCES:

For Relator                                              For Respondent


JUHAN BROWN PRO SE                                       JILL M. COCHRAN
Box 8107                                                 Assistant Richland County Prosecutor
Mansfield, OH 44901                                      38 South Park Street, 2nd Floor
                                                         Mansfield, OH 44902
[Cite as State ex rel. Brown v. Henson, 2014-Ohio-1043.]


Gwin, P.J.

        {¶1}     Relator, Juhan Brown, has filed a Complaint for Writ of Mandamus

requesting Respondent be ordered to rule on a motion filed in the trial court on July 15,

2013. Respondent has filed a motion to dismiss arguing Relator does not have a clear

legal right to the ruling in the time frame suggested by Relator.

        {¶2}     For a writ of mandamus to issue, the relator must have a clear legal right

to the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle, 6 Ohio St.3d 28, 451 N.E.2d 225

(1983).

        {¶3}     The Supreme Court has held procedendo and mandamus will not issue

where the requested relief has been obtained, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed.” State ex rel. Kreps

v. Christiansen, 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668 (2000).
Richland County, Case No. 13CA108                                                    3


       {¶4}   On December 27, 2013, the trial court provided the requested ruling which

has been appealed to this Court and assigned Richland County Case Number 14CA3.

For this reason, the instant petition is dismissed as moot.

By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur